Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 1 of 10 PAGEID #: 249




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

ALI MOHAMED,                                   :
                                               : Case No. 2:20-cv-05861
              Plaintiff,                       :
                                               : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                      :
                                               : Chief Magistrate Judge Deavers
STRATOSPHERE QUALITY, LLC,                     :
                                               :
              Defendant.                       :

                                      OPINION & ORDER

       This matter is before the Court on the Defendant’s Motion to Dismiss and Second Motion

to Dismiss (ECF Nos. 8, 17). Plaintiff Ali Mohamed opposes the Motion, which Defendant

Stratosphere Quality moves to strike. (ECF Nos. 22, 23). Also pending before this Court are two

Motions for Default Judgment filed by Mr. Mohamed (ECF Nos. 16, 24). For the following

reasons, this Court GRANTS the Defendant’s Second Motion to Dismiss (ECF No. 8), holds

dismissal in abeyance for fourteen (14) days to allow Plaintiff the opportunity to amend his

complaint, and DENIES AS MOOT all other pending motions (ECF Nos. 16, 17, 22, 23, 24).

                                   I.     BACKGROUND

                                 A.     Factual Background

       Plaintiff Ali Mohamed is a Black man who adheres to the Muslim faith. (ECF No. 1-1 at

1). He was also employed by Triad Company, who assigned him to work at Honda Manufacturing

in Marysville, Ohio. (ECF No. 1-1 at 1). On August 6, 2019, he was assigned to work at Honda.

(ECF No. 1-1 at 2). Then, on August 12, 2019, he was informed by Geraldine Wick, a team leader,

that Honda had not hired him to work that day. (Id.). At that time, no reason was provided as to

why Mr. Mohamed’s assignment with Honda was terminated. (Id.). Mr. Mohamed asserts that Ms.



                                               1
Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 2 of 10 PAGEID #: 250




Wick has described employees from Triad as “convicted felons, rapists,” and “stupid.” (Id.). He

thus believes that the termination of his assignment at Honda was discriminatory. (Id.).

       On December 13, 2019, Mr. Mohamed filed a charge of discrimination with the Ohio Civil

Rights Commission and the EEOC. (ECF No. 1-1 at 3). He alleged he was discriminated against

based on his race, color, and religion. (Id.). In his charge of discrimination, he reiterated his belief

that the termination of his assignment with Honda on August 12, 2019 was a discriminatory action

based on his color, gender, and religion. (Id.). He also alleged that the only workers Ms. Wick

accepted to work at the site were Caucasians, while the majority of Triad employees are Black.

(Id.). The Black Triad employees were not given assignments and sent home. (Id.).

                            B.      PROCEDURAL BACKGROUND

       Mr. Mohamed originally sought relief pro se in the Franklin County Court of Common

Pleas. (ECF No. 1-1 at 1). He filed a complaint, alleging that he was discriminated against by

Stratosphere Quality and stated that he is Black and of Muslim faith. (ECF No. 1-1 at 1–2). He did

not specify under which law he was bringing a cause of action in the Franklin County Court of

Common Pleas. On October 23, 2020, the Defendant filed a Motion to Dismiss for Failure to State

a Claim in the Franklin County matter. (ECF No. 1-1 at 8). Stratosphere Quality argued that Mr.

Mohamed had not alleged sufficient facts to support a claim under the Ohio Civil Rights Act,

O.R.C. § 4112.02(A). (ECF No. 1-1 at 13).

       On November 4, 2020, Mr. Mohamed filed a response to the Defendant’s motion. (ECF

No. 1-1 at 34). Within this response, he included the following statements: “Title VII of the Civil

Rights Act of 1964 is a federal law that protects employees against discrimination based on race,

color, national origin, sex, and religion.” and “I have been violated my constitutional rights in




                                                   2
Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 3 of 10 PAGEID #: 251




[T]itle VII of the Civil Right Act.” (Id.). He also included further details about the alleged

discriminatory conduct by Ms. Wick and his experience at Stratosphere Quality. (Id. at 34–36).

       On November 11, 2020, Stratosphere Quality filed a notice of removal, alleging that

Plaintiff’s reference to Title VII in his state court response empowered this Court to exercise

federal-question jurisdiction pursuant to 28 U.S.C. § 1331. (ECF No. 1). On November 12, 2020,

Mr. Mohamed’s complaint was docketed. (ECF No. 3). That same day, the Defendant filed its first

Motion to Dismiss for failure to state a claim, which was identical to the motion to dismiss filed

in the Franklin County Court of Common Pleas. (ECF No. 17). On November 17, 2020, the

Defendant sought an extension of time to respond to the Plaintiff’s complaint, in which it noted

that the Clerk of Court had deemed its original motion to dismiss mooted by removal. (ECF No.

4). This Court granted the motion and the pending Motion to Dismiss was filed on November 25,

2020. (ECF Nos. 6, 8). Mr. Mohamed did not file a response in opposition to the Motion to

Dismiss, but did file a document including a response to the Defendant’s Reply in Further Support

of its Second Motion to Dismiss. (ECF Nos. 22).

       While the Defendant’s Second Motion to Dismiss was pending, the Plaintiff filed two

Motions for Default Judgment, which Defendant opposed. (ECF Nos. 16, 19, 24). The Defendant

also moves to strike one of Mr. Mohamed’s filings, filed on January 25, 2021, which he filed in

support of his own motion for default judgment and in response to the Defendant’s reply in support

of its own motion to dismiss. (ECF Nos. 22, 23). These matters are now ripe for this Court’s

consideration.

                               II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint for a

failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). Likewise, under



                                                 3
Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 4 of 10 PAGEID #: 252




Rule 8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013). To survive a motion to dismiss, a plaintiff must allege facts

that, if accepted as true, are sufficient “state a claim to relief that is plausible on its face.” Hensley

Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A complaint will not “suffice

if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement’” or “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 557). Although the court “must accept all well-pleaded factual

allegations in the complaint as true,” the court “need not accept as true a legal conclusion couched

as a factual allegation.” Hensley Mfg., 579 F.3d at 609 (quoting Twombly, 550 U.S. at 555)

(internal quotations omitted). In short, the plaintiff’s complaint “must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555.

        When a litigant is proceeding pro se, this Court holds his pleadings “to less stringent

standards than formal pleadings drafted by lawyers.” Garrett v. Belmont Cnty. Sheriff’s Dep’t, 374

F. App’x 612, 614 (6th Cir. 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This

lenient treatment, however, has limits; “courts should not have to guess at the nature of the claim

asserted.” Frengler v. Gen. Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989)).




                                                    4
Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 5 of 10 PAGEID #: 253




                                   III.    LAW & ANALYSIS

        Defendant Stratosphere Quality raises two arguments in support of its motion to dismiss.

First, it asserts that Mr. Mohamed failed to exhaust his administrative remedies as required by Title

VII. Second, it argues that Mr. Mohamed has not included factual allegations sufficient to state a

claim for race discrimination.

                        A.       Exhaustion of Administrative Remedies

        To bring a claim of discrimination under Title VII, a plaintiff must first exhaust his

administrative remedies with the EEOC. Generally, a plaintiff must file timely charges of

employment discrimination with the EEOC and receive and act upon the EEOC’s notice of the

right to sue before alleging a violation of Title VII in federal court. See Nichols v. Muskingum

Coll., 318 F.3d 674, 677 (6th Cir. 2003). The Defendant argues that, at the time Mr. Mohamed

filed his complaint, he had not exhausted his administrative remedies. (ECF No. 8-1 at 4).

According to Defendant, neither the Ohio Civil Rights Commission proceedings nor the EEOC

proceedings were complete when Mr. Mohamed filed suit in the Franklin County Court of

Common Pleas on September 16, 2020. (ECF No. 8-1 at 5). The OCRC dismissed the charge on

October 22, 2020 and EEOC issued a Dismissal and Notice of Right to Sue on November 9, 2020.

(Id.). Receipt of the right-to-sue letter from the EEOC is a necessary prerequisite to bring a Title

VII suit in federal court. See Thomas v. Haaland, No. 1:19CV-157, 2021 WL 1554421, at *6 (W.D.

Ky. Apr. 20, 2021) (citing Puckett v. Tenn. Eastman Co., 889 F.2d 1481, 1488 (6th Cir. 1989));

see also Brown v. City of Cincinnati, No. 1:18-cv-412, 2020 WL 3989169, at *5 (S.D. Ohio July

15, 2020) (citing Puckett and explaining that a Title VII plaintiff “must (1) timely file a charge of

employment discrimination with the EEOC, and (2) receive and act upon the EEOC’s right-to-sue

letter”).



                                                 5
Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 6 of 10 PAGEID #: 254




       At the time Mr. Mohamed filed his suit, he had not received his right-to-sue letter from the

EEOC. This Court also notes that, at the time he filed his suit, he had not explicitly asserted that

he was bringing a cause of action under Title VII. On November 4, 2020, he first raised the issue

of Title VII in his response to the motion to dismiss in state court. On November 9, 2020, the

EEOC dismissed his charge and issued the right to sue. By the time the defendant removed on

November 11, 2020 and Mr. Mohamed’s complaint was docketed with this Court, he had received

his right-to-sue letter by the EEOC. This Court finds that he has exhausted his administrative

remedies because he received his right-to-sue letter prior to the removal to this Court. In the

alternative, this Court would consider the exhaustion issue moot and turn to the substantive merits

of the motion to dismiss for purposes of judicial economy.

                        B.      Failure to State a Claim Under Title VII

       Title VII prohibits employment discrimination on the basis of an individual’s race, color,

religion, sex, or national origin. An unlawful employment practice includes the failure to or refusal

“to hire or to discharge any individual, or otherwise to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment.” 42 U.S.C. § 2000e-

2(a). It also prohibits the limiting, segregating, or classifying of employees “in any way which

would deprive or tend to deprive any individual of employment opportunities . . . because of such

individual’s race, color, religion, sex, or national origin.” Id. Stratosphere Quality seeks dismissal

of Mr. Mohamed’s complaint because he did not allege that it terminated his assignment because

of his race, religion, or gender. (ECF No. 8-1 at 6). Stratosphere Quality also notes that Mr.

Mohamed failed to identify any white individuals who were given assignments or black individuals

who were simultaneously sent home. (Id.). The Defendant further notes that Mr. Mohamed cannot

cure any deficiencies in a complaint by including additional factual material in his response to a



                                                  6
Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 7 of 10 PAGEID #: 255




motion to dismiss. (Id. at 6–7). Throughout his response and his other pleadings, Mr. Mohamed

has included additional factual allegations, but has failed to amend his complaint itself with those

other details pertaining to the alleged discrimination.

       Stratosphere Quality removed this action to federal court once Plaintiff Ali Mohamed, in

his response in opposition to a motion to dismiss in state court, recited the rights protected by Title

VII of the Civil Rights of 1964 and asserted that his rights under this law had been violated. Before

he filed this response, Mr. Mohamed had filed a sparse two-page complaint in the Franklin County

Court of Common Pleas. In this Complaint and its sole exhibit, which remains the operative

pleading, Mr. Mohamed made only the following allegations. First, he is Black and adheres to the

Muslim faith. (ECF No. 3 at 1). Second, he was employed by Triad Company and assigned to work

at Honda Manufacturing in Marysville, Ohio on August 6, 2019. (Id. at 1–2). Third, on August 12,

2019, he was told he was not needed to work at Honda by a team leader who gave no reason as to

why. (Id. at 2). Fourth, the team leader had previously described Triad employees as convicted

felons, rapists, and stupid. (Id.). Fifth, the only workers that the team leader accepted to work were

Caucasians and that the majority of Triad workers were Black, not given assignments, and instead

sent home. (Id. at 3). This concludes his factual allegations. He also alleged that he had been

discriminated against, but this bare assertion is more akin to a “legal conclusion couched as a

factual allegation,” which this Court need not accept as true at this stage. See Hensley Mfg., 579

F.3d at 609.

       This Court is bound by the Federal Rules of Civil Procedure to consider only the operative

complaint when testing the sufficiency of a motion to dismiss. The Defendant seeks dismissal of

Mr. Mohamed’s complaint because he did not allege that Stratosphere Quality terminated his

assignment because of his race, religion, or gender. (ECF No. 8-1 at 6). Stratosphere Quality also



                                                  7
Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 8 of 10 PAGEID #: 256




notes that Mr. Mohamed failed to identify any white individuals who were given assignments or

Black individuals who were simultaneously sent home. (Id.). The Defendant further notes that Mr.

Mohamed cannot cure any deficiencies in a complaint by including additional factual material in

his response to a motion to dismiss. (Id. at 6–7).

       When assessing the sufficiency of a complaint’s factual allegations, the Sixth Circuit has

noted that the “plausibility” standard in Twombly and Iqbal applies when analyzing discrimination

claims. Keys v. Humana, Inc., 684 F.3d 605, 610 (6th Cir. 2012). A complaint need not present

“‘detailed factual allegations,’ [but] must allege sufficient ‘factual content’ from which a court,

informed by its ‘judicial experience and common sense’” may draw a reasonable inference that a

defendant discriminated against a plaintiff because of his race, color, religion, sex, or national

origin. Id. (quoting Iqbal, 556 U.S. at 678–79). A complaint alleging a pattern or practice of

discrimination and providing “several specific events” where a complainant was treated differently

than similarly situated non-protected employees, identifying key supervisors and other relevant

persons by race and name and/or title, and asserting that a member of a protected class received

adverse employment consequences, despite satisfactory job performance, provided sufficient

details to move it beyond merely possible to plausible. See id.; see also Swierkiewicz v. Sorema,

534 U.S. 506, 514 (2002) (notice pleading satisfied where complaint “detailed the events leading

to his termination, provided relevant dates, and included the ages and nationalities of at least some

of the relevant persons involved with his termination”).

       While Mr. Mohamed’s complaint checks several of these boxes in form, it does not do so

in substance. The complaint contains only bare assertions that do not allow this Court to make the

inferential leap that the failure to provide him work on that day was because of race discrimination

as opposed to any non-discriminatory reason. Mr. Mohamed does not plead in his complaint that



                                                     8
Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 9 of 10 PAGEID #: 257




any other individuals were given assignments that day and does not provide the race or religions

of those individuals, if they exist. A mere belief, with little else, cannot survive a motion to dismiss.

See El-Hallani v. Huntington Nat’l Bank, 623 F. App’x 730, 735 (6th Cir. 2015) (quoting Iqbal,

556 U.S. at 678)) (“[F]actual allegations about discriminatory conduct that are based on nothing

more than the plaintiff’s belief are ‘naked assertions devoid of further factual enhancement’ that

are insufficient to state a claim.”); see also Brown, 2020 WL 3989169, at *7 (plaintiff failed to

satisfy notice pleading where she “believed” discriminatory conduct was motivated by race and

gender and that she would have been treated differently if she were a different race). It is just as

plausible, on the face of Mr. Mohamed’s complaint, that on the day he received no assignment,

there were no assignments to be had. Mr. Mohamed need not plead facts to establish a prima facie

case under Title VII, but he must, in his operative complaint, provide some more details as to the

alleged discriminatory conduct to allow this Court to make the inference that the failure to provide

him an assignment was plausibly related to his race and/or religion.

                                       IV.     CONCLUSION

        For the reasons discussed above, Defendant’s Second Motion to Dismiss (ECF No. 8) is

GRANTED and this case is DISMISSED WITHOUT PREJUDICE. Dismissal will be HELD

IN ABEYANCE for fourteen (14) days to give Plaintiff the opportunity to amend his complaint

and incorporate his factual allegations raised in his responses and motions for default judgment,

which cannot be considered in assessing the sufficiency of his complaint itself.

        Accordingly, Defendant’s Motion to Dismiss (ECF No. 17), Plaintiff’s Motions for Default

Judgment (ECF Nos. 16, 24), and the Defendant’s Motion to Strike (ECF No. 23) are DENIED

AS MOOT.




                                                   9
Case: 2:20-cv-05861-ALM-EPD Doc #: 41 Filed: 07/26/21 Page: 10 of 10 PAGEID #: 258




      IT IS SO ORDERED.


                                     ALGENON L. MARBLEY
                                     CHIEF UNITED STATES DISTRICT JUDGE

DATE: July 26, 2021




                                       10
